                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


ERIC J. STROBEL,                                    4:19-CV-04073-KES

                   Plaintiff,

          vs.                              ORDER GRANTING DEFENDANTS’
                                            MOTION TO DISMISS, DENYING
WADE BURGESS, BWMARTIN, LLC,                 DEFENDANTS’ MOTION FOR
and GREEN PRIDE, LLC,                         SANCTIONS, AND DENYING
                                           DEFENDANTS’ MOTION TO STRIKE
                   Defendants.


      Plaintiff, Eric J. Strobel, filed this action seeking declaratory judgment

that defendants, Wade Burgess, BW Martin, LLC, and Green Pride, LLC are

required to indemnify him under Minnesota law. Docket 1. Defendants filed a

motion to dismiss under Federal Rule of Civil Procedure 12(b). Docket 8.

Defendants also filed a motion for Rule 11 sanctions. Docket 17. Strobel

opposes both motions. Dockets 14, 22. Defendants also move to strike Strobel’s

supplemental affidavit in opposition to the motion to dismiss and the motion

for sanctions (Docket 25). Docket 26. Strobel has not responded to that motion.

For the following reasons, the court grants defendants’ motion to dismiss,

denies defendants’ motion for sanctions, and denies defendants’ motion to

strike.
                                     FACTS

      Eric Strobel is an individual who resides in Vermillion, South Dakota.

Docket 1 ¶ 5. Wade Burgess is an individual who resides in St. Paul,

Minnesota. Id. ¶ 6. BWMartin, LLC is a Minnesota limited liability company

with its principal place of business in St. Paul, Minnesota. Id. ¶ 7. Green Pride,

LLC was a Minnesota limited liability company that was administratively

terminated in 2016. Id. ¶ 8.

      Defendants entered into a contract to purchase assets owned by Pride

Energy Solutions, LLC, a general contractor in Minnesota and Iowa. Id. ¶ 9.

Defendants hired Strobel to act as their general manager and operate their

business. Id. ¶ 10. According to Strobel, defendants breached their purchase

agreement with Pride Energy Solutions. Id. ¶¶ 15-16. Pride Energy Solutions

and other selling corporations filed a lawsuit against defendants in Hennepin

County, Minnesota. Id. Strobel was not a party to the original lawsuit. Id. ¶15.

Defendants filed a counterclaim against the selling corporations and added a

claim against Strobel. Id. ¶ 16.

      On July 31, 2017, Strobel entered into a settlement agreement with

defendants, agreeing to pay them $22,000. Id. ¶ 18. Strobel began making

payments to the defendants on August 1, 2017. Id. ¶ 22. He now asserts that

under either Minnesota employment or agency law, he is entitled to

indemnification from the defendants. Id. ¶ 23. He seeks a declaratory judgment

under five Minnesota state statutes. Id. ¶¶ 24-68. He does not assert any




                                        2
additional damages outside of the $22,000 in settlement payments for which

he claims he is entitled to indemnification. See id. ¶¶ 18-68.

      Strobel is a pro se litigant. See id. at 19. He names himself as the

attorney filing his complaint and asserts that he seeks $75,000 in damages. Id.

He alleges that subject matter jurisdiction in federal court exists under 28

U.S.C. § 1332, diversity jurisdiction 1, and 28 U.S.C. §§ 2201-2202, because he

requests declaratory judgment.

                                  DISCUSSION

I.    Subject Matter Jurisdiction

       Subject matter jurisdiction is a court’s power to decide a certain type of

case. LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006). It is a

threshold question in the federal courts. See Herden v. United States, 726 F.3d

1042, 1046 (8th Cir. 2013). “If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3).

      “Federal courts are courts of limited jurisdiction.” Home Depot U.S.A. Inc.

v. Jackson, 139 S. Ct. 1743, 1747 (2019) (alteration and internal quotation

omitted). Federal courts may hear cases in two circumstances: “cases that arise

under federal law” and “cases in which the amount in controversy exceeds

$75,000 and there is diversity of citizenship among the parties.” Id. (alterations

and internal quotations omitted) (citing 28 U.S.C. §§ 1331 and 1332(a)). The


1Strobel refers to 29 U.S.C. § 1132 as a source for jurisdiction. Docket 1 ¶ 1.
The court assumes this is a typo and that Strobel means to allege that 28
U.S.C. § 1332 is the source of jurisdiction.
                                        3
plaintiff bears the burden of proving subject matter jurisdiction. VS Ltd. P’ship

v. Dep’t of Hous. & Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000).

      Strobel asserts that this case “arises under” the Declaratory Judgment

Act, 28 U.S.C. § 2201. Docket 14 at 9. But the Act only provides a remedy

available to federal courts when they have independent subject matter

jurisdiction over the matter. Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S.

667, 672 (1950). The Act does not extend federal court jurisdiction. Id. Section

2201 states that courts may grant declaratory judgments “[i]n a case of actual

controversy within its jurisdiction . . . .” 28 U.S.C. § 2201(a) (emphasis added).

It does not independently grant jurisdiction to hear cases where no other basis

for jurisdiction exists. See id. Jurisdiction must still exist via either a “federal

right or diversity.” Skelly Oil Co., 339 U.S. at 671. Thus, Strobel must allege

that jurisdiction exists under 28 U.S.C. §§ 1331 or 1332 in order to establish

federal jurisdiction.

      Section 1331 requires a controversy arise “under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. Here, the rights Strobel

seeks to assert arise under Minnesota state law. Docket 1 ¶¶ 24-68.

Jurisdiction is not available under § 1331.

      Section 1332 requires diversity of citizenship between the parties and a

“matter in controversy [that] exceeds the sum or value of $75,000, exclusive of

interests and costs[.]” 28 U.S.C. § 1332(a). Strobel alleges that he is resident of

South Dakota. Docket 1 ¶ 5. He alleges the defendants are all either residents

of Minnesota or companies incorporated in Minnesota with their principal


                                          4
places of business in Minnesota. Id. ¶¶ 6-8. Thus, the parties are diverse for

purposes of § 1332. But Strobel does not allege that the amount in controversy

exceeds $75,000. See Docket 14 at 9-10; Docket 1 ¶¶ 18-23. He concedes in

his response that he cannot satisfy the amount in controversy requirement,

instead arguing that no such requirement exists. Docket 14 at 9-10. The civil

cover sheet attached to Strobel’s complaint demands $75,000 in damages.

Docket 1 at 19. But even this amount, which is unsupported by the facts of the

complaint, cannot grant diversity jurisdiction. Section 1332 plainly requires the

amount in controversy to “exceed[] the sum or value of $75,000[.]” 28 U.S.C.

§ 1332(a) (emphasis added). Thus, federal jurisdiction does not exist under

either § 1331 or § 1332, and the court must dismiss Strobel’s case.

II.   Rule 11 Sanctions

      Defendants move for sanctions under Federal Rule of Civil Procedure 11.

Docket 17. A court may impose sanctions under Rule 11 even where it lacks

subject matter jurisdiction. See Willy v. Coastal Corp., 503 U.S. 131, 136-37

(1992) (affirming a district court’s sanctions imposed on a litigant even though

the district court was found by the court of appeals to have lacked subject

matter jurisdiction). But district courts receive great discretion in determining

whether a sanction is appropriate. MHC Inv. Co. v. Racom Corp., 323 F.3d 620,

624 (8th Cir. 2003).

      Here, defendants’ sanctions argument focuses only on the underlying

merits of Strobel’s claims. Docket 18 at 11-12. The court does not reach the

merits of Strobel’s case because no federal jurisdiction exists over his claims.


                                        5
As such, the court finds that the District of South Dakota is not the

appropriate court to determine whether Strobel’s attempts to seek

indemnification from defendants is sanctionable.

                                 CONCLUSION

      Neither diversity jurisdiction nor federal question jurisdiction exists over

Strobel’s claims. Thus, the court will not address the merits of his claims and

cannot assess whether the claims are frivolous. It is

      ORDERED that defendants’ motion to dismiss (Docket 8) is granted

without prejudice.

      IT IS FURTHER ORDERED that defendants’ motion for sanctions (Docket

17) is denied.

      IT IS FURTHER ORDERED that defendants’ motion to strike that

affidavit (Docket 26) is denied as moot because plaintiff’s supplemental affidavit

(Docket 25) does not address this court’s subject matter jurisdiction.

      Dated February 3, 2020.

                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        6
